 Case 2:19-cv-00152-JRG Document 48 Filed 11/20/19 Page 1 of 2 PageID #: 323



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

SOLAS OLED LTD.,                                 §
                                                 §
        Plaintiff,                               §
                                                 §
       v.                                        §
                                                   Case No. 2:19-CV-00152-JRG
                                                 §
SAMSUNG DISPLAY CO., LTD., et al.,               §
                                                 §
        Defendants.                              §


               AGREED MOTION FOR ENTRY OF PROTECTIVE ORDER

       Plaintiff Solas OLED Ltd., with the agreement of Defendants Samsung Display Co., Ltd.,

Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc., respectfully submits the

attached proposed Protective Order for the Court’s signature.



                                                 Respectfully submitted,

Dated: November 20, 2019                         /s/ Neil A. Rubin
                                                 Marc Fenster (CA SB No. 181067)
                                                 Reza Mirzaie (CA SB No. 246953)
                                                 Neil A. Rubin (CA SB No. 181067)
                                                 Kent N. Shum (CA SB No. 259189)
                                                 Theresa Troupson (CA SBN 301215)
                                                 RUSS AUGUST & KABAT
                                                 12424 Wilshire Boulevard 12th Floor
                                                 Los Angeles, California 90025
                                                 Telephone: 310-826-7474
                                                 Facsimile: 310-826-6991
                                                 E-mail: mfenster@raklaw.com
                                                 E-mail: rmirzaie@raklaw.com
                                                 E-mail: nrubin@raklaw.com
                                                 E-mail: kshum@raklaw.com
                                                 E-mail: ttroupson@raklaw.com

                                                 Sean A. Luner
                                                 CA State Bar No. 165443
                                                 Gregory S. Dovel
Case 2:19-cv-00152-JRG Document 48 Filed 11/20/19 Page 2 of 2 PageID #: 324



                                     CA State Bar No. 135387
                                     Jonas B. Jacobson
                                     CA State Bar No. 269912
                                     DOVEL & LUNER, LLP
                                     201 Santa Monica Blvd., Suite 600
                                     Santa Monica, CA 90401
                                     Telephone: 310-656-7066
                                     Email: sean@dovel.com
                                     Email: greg@dovel.com
                                     Email: jonas@dovel.com

                                     T. John Ward, Jr.
                                     Texas State Bar No. 00794818
                                     E-mail: jw@wsfirm.com
                                     Claire Abernathy Henry
                                     Texas State Bar No. 24053063
                                     E-mail: claire@wsfirm.com
                                     Andrea L. Fair
                                     Texas State Bar No. 24078488
                                     E-mail: andrea@wsfirm.com
                                     WARD, SMITH & HILL, PLLC
                                     PO Box 1231
                                     Longview, Texas 75606-1231
                                     (903) 757-6400 (telephone)
                                     (903) 757-2323 (facsimile)

                                     ATTORNEYS FOR PLAINTIFF
                                     SOLAS OLED, LTD.




                                   -2-
